TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00530-CR



                                      Jack Bissett, Appellant

                                                  v.

                                   The State of Texas, Appellee


            FROM THE COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
       NO. C-1-CR-14-160011, HONORABLE BRANDY MUELLER, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Counsel for appellant has filed a third motion for extension of time, asking to have

the deadline for filing his brief extended to October 3, 2016. We grant the motion but caution

counsel that no further extension of time will be granted. Failure to file the brief may result in the

cause being abated to the trial court a second time or in counsel being called before the Court to

show cause why she should not held in contempt. See Tex. R. App. P. 38.8(b).

               It is ordered August 25, 2016.



Before Justices Puryear, Pemberton, and Field

Do Not Publish